Citation Nr: 0519465	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  95-33 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 RO decision which 
denied, in pertinent part, service connection for residuals 
of a back injury.  In October 1994, the veteran filed a 
notice of disagreement, and the RO issued a statement of the 
case in June 1995.  In August 1995, the veteran perfected his 
appeal.  

In March 1998, the Board remanded this case for additional 
records and examination of the veteran.  Following the 
requested development, in September 2000, the Board issued a 
decision that denied the veteran's claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the Court granted a Joint Motion for Remand, 
vacating the Board's September 2000 decision and remanding 
the claim for additional consideration and compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)).  As a consequence, 
the Board remanded the matter back to the RO in June 2003.

In May 2004, the Board remanded this matter to the RO for 
additional evidentiary development, including an opinion 
regarding the etiology of the veteran's low back disability.  
Following completion of the requested development, the case 
was returned to the Board.


FINDINGS OF FACT

The veteran had scoliosis at the time of his entry into 
service, and this condition was not shown to have been 
aggravated during service.  The veteran does not have a 
current low back disability that was aggravated or incurred 
during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In this case, the veteran is seeking service connection for a 
low back disability.  A review of his report of separation, 
Form DD 214, revealed that he served in the Army from 
November 1966 to November 1968.  The veteran's service 
medical records disclose that mild scoliosis, not considered 
disabling, was diagnosed on entrance examination in August 
1966.  He was assigned a physical profile of "1" for his 
lower extremities (including the lower back musculature and 
lower spine). See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) (for an explanation of the military medical 
profile system).

He began his training as a wireman in January 1967.  On 
January 18, 1967, the veteran was treated for lumbar spine 
strain.  He was treated with medication and released without 
follow-up.  On February 2, 1967, the veteran injured his 
left foot on a gaff.  He was treated in the emergency room 
at Fort Polk, Louisiana, and required stitches in his foot.  
There were no complaints or findings pertaining to the 
lumbar spine at that time or during the three follow-up 
examinations later that same month.  A treatment report, 
dated February 18, 1967, noted only that he "gaffed" his 
left foot while climbing a pole.  

The veteran began his duties as a wireman in the Republic of 
Vietnam in February 1968.  In May 1968, he was treated for 
low back muscle strain, but there is no notation regarding 
the circumstances surrounding this treatment.  No follow-up 
treatment for a back disorder was indicated.  In August 
1968, the veteran's principal duty was changed from wireman 
to message clerk, and the veteran was subsequently 
discharged from service in November 1968.  There is no 
discharge examination of record.

After service, the veteran was treated by Charles C. 
Smeltzer, Jr. M.D. in April 1984.  He stated that he worked 
lifting "stuff" but knew of no acute injury.  He reported 
the sudden onset of pain upon lifting that morning.  The 
diagnosis was lumbar strain.  

On examination by John F. Evans, D.C. on August 15, 1992, the 
veteran reported that on August 13, 1992, he picked up a 
bundle of cloth from a buggy and threw it across his shoulder 
injuring his lower back.  He reported a stinging sensation 
real low down, and that it has since become excruciatingly 
sore and painful.  Physical examination revealed the 
sacrospinalis muscle and gluteal muscles bilaterally to be in 
acute spasm.  There was flattening of the normal lordotic in 
the lumbar spine, and tautness throughout the gluteal muscles 
bilaterally.  X-rays of the lumbar spine showed mild 
generalized lipping and spurring of the anterior body 
surfaces of L1 through L5; mild discopathy between L2-L3 and 
L3-L4; anterior disc wedging of L4; mild right posterior 
rotation of L1-L2; and a wedge-shaped vertebra at L3.  Dr. 
Evans stated that there were no fracture lines visible and 
should this be a fracture, it was an old fracture and 
appeared well healed.  The diagnosis was acute lumbosacral 
sprain, second degree.  The veteran underwent conservative 
care until September 1992.  The final progress note, dated in 
September 1992, noted that the veteran was not having any 
problems, and was performing his duties at work with no 
adverse effect.  Objectively, he was asymptomatic 
orthopedically and neurologically.  

The veteran was examined by Dr. Smeltzer in February 1993.  
At that time, he complained of chronic back pain secondary to 
a 25-foot fall during service.  He indicated that he was 
having a physical for veteran's benefits.  In May 1993, Dr. 
Smeltzer indicated that he examined the veteran in February 
1993 and that he gave a five to six year history of bilateral 
lower extremity stiffness and of chronic back pain due to a 
fall of 25 feet during his military service. 

In June 1993, the veteran filed a claim of entitlement to 
service connection for a low back disorder.  On his 
application form, he indicated that he has worked as a 
materials handler for the past fourteen years.  He stated 
that he fell and injured his back in February 1967 at Fort 
Polk, Louisiana.

In September 1993, a VA examination of the spine was 
conducted.  The examination report noted the veteran's 
narrative history of injuring his back during service in 
February 1967.  He reportedly was in training to be a lineman 
when he fell from a pole.  He received medical attention for 
his foot where he spiked himself, but his back was not 
treated.  He did okay until 10 or so years ago when his back 
began to bother him.  In addition, he had an on-the-job 
lifting injury in August 1992.  X-rays of the lumbar spine 
showed mild degenerative joint disease with osteophyte 
formation, with no other abnormality.  The examiner diagnosed 
"Chronic lumbar syndrome - History of old injury while in 
service.  History of on-the-job injury in August 1992."

VA treatment records dated in May 1994 revealed findings of 
paravertebral tenderness of the veteran's spine.

In his August 1995 substantive appeal, the veteran stated 
that he injured his back during service when he fell from a 
pole and that it was never checked out.  He further stated 
that in the "years to come" it began to give him trouble 
and still does.  He stated that he strained his back over the 
years but doctors told him that his back "had been injured 
years before."

A VA examination for PTSD was conducted in February 1997.  
The report noted that the veteran worked at a clothing 
factory for the past 18 years.  

A statement from the veteran, dated in July 1997, noted that 
he was injured while on advanced individual training at Fort 
Polk, Louisiana.  Specifically, he claims he was learning to 
climb a pole, when he fell off.  He stated, "I went to sick 
call and they sewed my foot up where I had injured myself but 
did nothing with my back."  

On examination by Dr. Smeltzer in February 1998, the veteran 
stated that he fell during service in 1966.  An x-ray showed 
mild lumbar scoliosis with degenerative spurring anteriorly 
and laterally.  No fracture was seen.  The assessment was 
back pain.  In March and July 1998, the veteran was diagnosed 
as having a back injury by history (service).  

In a July 1998 written statement, Dr. Smeltzer stated that it 
was "very possible" that the veteran's back pain was 
related to the fall he had during service when he fell 25 
feet.

In August 1998, the veteran was afforded a VA spine 
examination.  The VA examiner noted that he had reviewed the 
claims file.  The veteran stated that he fell during his 
advanced individual training.  He reportedly fell 25 feet 
onto his back.  At the time of the injury, the inservice 
examiner treated his foot, but did not pay any attention to 
his back, which has gotten worse over the years.  X-ray 
examination of the spine showed multi-level discogenic 
degenerative changes and degenerative scoliosis with 
convexity to the left.  No fracture or subluxation was seen.  
The final diagnosis was severe degenerative joint disease of 
the lumbar spine with slight loss of function due to pain.  
The VA examiner further indicated that scoliosis was shown on 
x-ray and that chronic lumbar syndrome fit the veteran's 
description.  It was noted that either of these conditions 
"could be congenital and doubtfully acquired in nature."  
As to the date of onset and etiology of the low back 
disorder, the examiner stated that it "could be related to 
the veteran's in-service low back injury as opposed to his 
back injury in 1992."  

In June 2000, the veteran's representative argued that the 
veteran's account of how he developed a low back disorder 
should be sufficient proof because he was a combat veteran.

An opinion letter, dated in December 2001, was received from 
W. Jones, M.D.  In his letter, Dr. Jones indicated that he 
had reviewed the veteran's claims folder, including his 
service and post-service treatment records.  He noted the 
veteran's history of active duty service from November 1966 
to November 1968, and stated, "during that time period 
there was an injury to his low back secondary to a fall."  
Dr. Jones opined that x-ray examinations of the lumbar spine 
demonstrated changes of the bone spine and spongy discs 
between the bones, which were, as likely as not, attributed 
from a fall from a great height, as was the case with this 
veteran.  Additionally, he noted that it was plausible to 
have muscular injury persist for decades following such a 
fall.  The physician then opined that it was highly unlikely 
that a back injury during service from a twenty-five foot 
fall would be transitory and that it was more likely that 
the current bone and disc injuries came about as a result of 
such a fall during service.  Submitted with his opinion 
letter was a copy of Dr. Jones' Curriculum Vitae.

Treatment records dated in 2001 and 2002 revealed diagnoses 
of degenerative joint disease of the lumbar spine, for which 
he was taking Naprosyn.  A treatment report, dated in 
February 2004, noted that the veteran was working in a swing 
mill, and that his back pain was preventing him from 
performing his employment duties.  The report concluded with 
an impression of mechanical back pain with underlying 
thoracolumbar scoliosis.  

In June 2004, a VA examination for the spine was conducted.  
The VA examiner noted that she had reviewed the veteran's 
entire claims folder in detail.  The report noted the 
veteran's inservice history of treatment for low back pain 
in January 1967, and low back muscle strain in May 1968.  It 
also noted the veteran's narrative history of a back injury 
incurred when he fell down a pole with spikes on his feet.  
At that time, he claims to have fallen onto his back and was 
treated for a laceration of his foot, but not treated for 
his back.  Physical examination revealed an obvious thoracic 
column scoliosis, which appeared slightly rotated with his 
right shoulder flexed.  There was pain in the lumbar area, 
and range of motion testing of the spine revealed a reduced 
range of motion.  The report concluded with an impression of 
lumbar spine degenerative joint disease with underlying 
thoracolumbar scoliosis, confirmed by X-ray examination.  
The VA examiner opined that there is no evidence that his 
scoliosis underwent a permanent increase in severity beyond 
the normal progression of scoliosis during the veteran's 
period of active duty service.  In her opinion, "it is less 
likely than not that his current low back disability is 
related to his back problems documented in the 1960's."

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137.  

In this case, the veteran's entrance examination, performed 
in August 1966, listed a diagnosis of mild scoliosis, not 
considered disabling.  Thus, his mild scoliosis, not 
considered disabling, is found to have pre-existed his entry 
into active duty service.  The issue then for service 
connection, as to that finding, is whether the disorder was 
aggravated in service, and 38 U.S.C. § 1153 and 38 C.F.R. 
§ 3.306 are for application.  If a preexisting disorder is 
noted upon entry into service, service connection may be 
granted based on aggravation during service of that disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such a case, a 
presumption of aggravation arises where there is an increase 
of disability during service unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In this case, there is no showing of an inservice aggravation 
of the veteran's pre-existing scoliosis.  A review of his 
service medical records revealed just two incidents of 
treatment for a low back condition.  Specifically, he was 
seen for low spine strain in January 1967, and for low back 
muscle strain in May 1968.  No additional treatment for a 
back condition is shown during service.  There is no 
indication that his scoliosis was aggravated during service, 
and the two incidents of treatment for lumbar spine strain in 
January 1967 and low back muscle strain in May 1968 are not 
shown to be even linked to scoliosis.  

Following his discharge from the service, the first complaint 
of any back disorder was not until April 1984, over fifteen 
years after the veteran's discharge from the service.  The 
April 1984 treatment report did not refer to any ongoing back 
problem, but instead noted a sudden onset of back pain on 
morning of treatment.  At that time, the veteran reported 
that he worked lifting, but knew of no acute injury.  The 
report concluded with a diagnosis of lumbar strain.  
Thereafter, the next complaint of back pain is not shown 
until August 1992, eight years later, and over twenty-three 
years after the veteran's discharge from the service.

In August 1992, the veteran sought treatment for an injury to 
his low back, which stemmed from his having recently picked 
up a bundle of cloth and thrown it across his shoulder.  The 
diagnosis was acute lumbosacral sprain, second degree.  Thus, 
the objective evidence of record fails to suggest any ongoing 
back disability having been incurred or aggravated during the 
veteran's active duty service.

For his part, the veteran alleges that he injured his back 
after falling twenty-five feet off of a climbing a pole in 
February 1967.  The Board notes, however, that the February 
1967 treatment report, as well as three follow-up treatment 
reports that same month, fail to mention any complaints of 
back pain.  Moreover, these records, fail to document the 
alleged fall.  A follow-up treatment report, dated in 
February 1967, noted only that he gaffed his left foot while 
climbing a pole.  

The first evidence of record noting the veteran's alleged 
inservice fall injuring his back is dated in February 1993, 
almost twenty-five years after the veteran's discharge from 
the service.  This is particularly telling when post service 
treatments for low back pain in April 1984 and in August 
1992 fail to reference any ongoing back pain from the 
service, or the veteran's alleged inservice fall from a 
height of twenty-five feet.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In support of his claim, the veteran has submitted a medical 
opinion from C. Smeltzer, M.D.  In July 1998, Dr. Smeltzer 
stated that it was "very possible" that the veteran's back 
pain was related to the fall he had during service when he 
fell 25 feet.  This opinion, however, is based entirely on 
the veteran's own stated history.  As noted above, the 
veteran's service medical records are completely silent as to 
any injuries resulting from a fall of twenty-five feet.  
Moreover, the post service medical records, including 
treatment Dr. Smeltzer, fail to reference any inservice back 
injury for nearly twenty-five years.  Any medical opinion 
based on an inaccurate factual premise has no probative 
value.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Moreover, the Board finds 
this particular opinion, couched in terms of "very 
possible", to be speculative in nature, and based in large 
part, if not completely, on the veteran's report of events in 
service.  38 C.F.R. § 3.102 (2004) (service connection may 
not be based on a resort to pure speculation or even remote 
possibility).  

The veteran has also submitted in support of his claim the 
December 2001 opinion letter from W. Jones, M.D.  In his 
letter, Dr. Jones noted that he had reviewed the veteran's 
claims folder, including his service and post service medical 
treatment records.  He then stated that during the veteran's 
period of service "there was an injury to his low back 
secondary to a fall."  Thereafter, Dr. Jones' opined that 
the X-ray examination of the spine clearly demonstrated bone 
and disc injuries that more than likely came about from a 
fall from a great height during military service.  As noted 
above, the veteran's service medical records do not show any 
treatment for a back disorder secondary to a fall.  Despite 
the veteran's contentions herein, multiple treatment reports 
in February 1967 failed to document any complaints of back 
pain, and also failed to document any injuries resulting from 
"a fall from a great height during military service."  
While Dr. Jones has stated that he has reviewed the veteran's 
claims folder, his opinion lacks probative value because it 
is based solely upon the unsupported allegations of the 
veteran concerning his inservice fall from twenty-five feet, 
an allegation which is not mentioned until some twenty-five 
years after service, and which is not supported by the 
underlying service medical records.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  In 
addition, the opinion fails to acknowledge the lack of any 
treatment for any back disorder for the first fifteen years 
after the veteran's discharge.

On VA examination, performed August 1998, the examiner 
stated, as to the date of onset and etiology of the low back 
disorder, that it "could be related to the veteran's in-
service low back injury as opposed to his back injury in 
1992."  The same VA examiner, however, stated that the 
veteran's current back condition "could be congenital and 
doubtfully acquired in nature."  Thus, to the extent an 
opinion was offered by this examiner, it is found to be too 
vague to be of any probative value to the veteran.

The Board finds the opinion within the June 2004 VA 
examination of the spine to be most probative resolving in 
this matter.  The VA examiner noted that she had reviewed the 
veteran's claims folder in detail, and also accurately 
summarized the veteran's service medical records.  She also 
noted the veteran's alleged fall while climbing a pole 
injuring his left foot and back, and that he was treated for 
his left foot, but not his back following this injury.  Based 
upon the review of the record, and a physical examination, 
the report concluded with an impression of lumbar spine 
degenerative joint disease with underlying thoracolumbar 
scoliosis, confirmed by X-ray examination.  The VA examiner 
opined that there is no evidence that his scoliosis underwent 
a permanent increase in severity beyond the normal 
progression of scoliosis during the veteran's period of 
active duty service.  She also opined, "it is less likely 
than not that his current low back disability is related to 
his back problems documents in the 1960's."

The veteran's representative has argued that 38 U.S.C.A. 
§ 1154(b) supports a grant of service connection in this 
case.  The Board, however, disagrees with this assertion.  
After reviewing the claims folder, the Board finds that the 
veteran simply has not made any specific allegation of a 
combat-related inservice injury involving his back.  
Moreover, even if the Board were to accept such an allegation 
from the veteran, there remains a complete absence of any 
treatment for low back disorder for a minimum of fifteen 
years following his discharge from active duty.

Based upon its review of the record, the Board concludes that 
the veteran had scoliosis at the time of his entry into 
service, and that this condition was not shown to have been 
aggravated during service.  In addition, the preponderance of 
the evidence is against the conclusion any other back 
disorder had its onset in service.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in June 
2003 and in May 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, letters sent to him in August 2002 and 
September 2003 requested complete information as to post-
service treatment for the claimed condition.  Finally, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), the supplemental SOC (SSOCs), the Board's prior 
decision and remands, as well as proceedings before the 
Court, he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the January 2005 SSOC.  

With respect to element (4), the Board notes that the RO's 
May 2004 letter contained a specific request that the veteran 
send any evidence to VA in his possession that pertains to 
the claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran is not currently claiming that VA has 
failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was initially adjudicated in 1994.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in January 2005.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board also notes that the veteran has 
been scheduled for and obtained a medical examination and 
opinion as required by 38 C.F.R. § 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Service connection for a low back disability is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


